DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
           The prior rejection of the claims with references Shimohata and Davis (9/10/2020) is hereby withdrawn in light of amendments to the claims

	Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including before receiving a message that is to be translated: connecting a plurality of terminals participating in the communication including a first terminal and a second terminal, acquiring language information identifying a use language that is set in the first and second terminals at a time of connection when the first and second terminals connect to a multilingual communication server system, defining a first message box for the first terminal and a second message box for the second terminal when the first terminal having connected to the multilingual communication server initiates communication with the second terminal, in which 
            Shimohata US 2002/0022954 A1) discloses a conversation translation method including providing a translation of conversations between multiple users and also provides an interface that includes joined source and target translations of conversations after translatable messages have been received, but does not explicitly disclose the combination of limitations recited in the independent claims.

            Davis (US 2013/0144599 A1) discloses translating text of instant messages according to language preferences of each user/terminal, but does not explicitly disclose the combination of limitations recited in the independent claims
            DeGroot (US 2008/0262827 A1) discloses a real time translation of messages that allows for editing of the translation, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658